PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/383,448
Filing Date: 12 Apr 2019
Appellant(s): Bosshart et al.



__________________
Glen B. Choi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 July 2021.

(1) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 19 – 39 are rejected and pending.

(2) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19 – 38 of the instant application are compared to claims 1, 5, 6, 11, 15, 17, and 22 of Patent No. 10/318,587 in the following table:
Instant Application
Patent No. 10/318,587
A method for forwarding data messages by performing matching operations on a network switch comprising ternary 
at the network switch:
receiving a data message comprising a set of header values;
using the set of header values to perform a lookup operation on a key table stored in the TCAM to identify a plurality of records stored in the RAM, each record storing (i) a first data tuple to compare with the header value set and (ii) a second data tuple to use to effectuate a forwarding decision to forward the data message;
comparing the first data tuples of the identified plurality of records retrieved from the RAM in parallel with the header value set of the data message to determine whether any of the first data tuples matches the header value set; and
when multiple first data tuples match the data message’s header value set, using the second data tuple of the matching record with 







The method of claim 19, wherein comparing the first data tuples with the header value set comprises performing longest prefix match (LPM) operations. (claim 20)

The method of claim 20, wherein (i) the first data tuple is an Internet Protocol (IP) address, and (ii) each record of the plurality of records comprises an IP network prefix that begins with a same set of bits. (claim 21)

set of header values comprises retrieving an index value from a key table entry that is identified through the key table lookup operation, said index value identifying the plurality of records in the RAM. (claim 22)

The method of claim 22, comprising using the index value to retrieve the first data tuple from the plurality of records, for the comparing the first data tuples in parallel with the header value set. (claim 23)

The method of claim 22, wherein at least one entry in the key table comprises (i) a key and (ii) an index value to output when a data message’s header value set matches the entry’s key. (claim 24)
















The method of claim 24, wherein at least one entry in the key table further comprises an associated mask identifying a set of wildcard values in the key. (claim 25)

The method of claim 21, wherein at least one record in a sub-table comprises at least one wildcard value for the first data tuple. (claim 26)




A method for forwarding data messages by performing matching operations on a network switch comprising ternary content addressable memory (TCAM) and random access memory (RAM), the method comprising:
at the network element:
receiving a data message comprising a set of header values;
using the set of header values to perform a lookup operation on a key table stored in the TCAM to identify a plurality of records stored in the RAM, each record storing (i) a first data tuple to compare with the header value set and (ii) a second data tuple to use to effectuate a forwarding decision to forward the data message;
comparing the first data tuples of the identified plurality of records retrieved from the RAM in parallel with the header value set 
when multiple first data tuples match the data message’s header value set, using the second data tuple of the matching record with a highest priority in order to effectuate a forwarding operation for the data message. (claim 27)







The method of claim 27, wherein the service operation is a firewall operation, the service rules are firewall rules, and the action parameters comprises permit and drop actions. (claim 28)



The method of claim 27, wherein the plurality of service rules comprise rules for a set of access control lists (ACLs) for a firewall. (claim 30)

The method of claim 27, wherein using the header value set to perform a lookup operation on a key table comprises retrieving an index value from the key table entry that is identified through the lookup operation on the key table, said index value identifying the plurality of service rules stored in the RAM. (claim 31)

The method of claim 31, comprising using the retrieved index value to retrieve the data tuples from the identified plurality of service rules, in order to compare the data 

The method of claim 27, wherein at least one entry in the key table comprises (i) a key and (ii) an index value to output when a data message’s header value set matches the entry’s key. (claim 33)

















The method of claim 27, wherein at least one service rule in a sub-table comprises at least one wildcard value for the data tuple. (claim 35)




A network switch for performing a ternary lookup, the network switch comprising:
a random access memory (RAM) configured to store a plurality of records;
a ternary content addressable memory (TCAM) configured to store a key table;, for a data message received by the network switch, perform a lookup operation on the key table stored in the TCAM to identify a plurality of records stored in the RAM, each record to store (i) a first data tuple to compare with a header value set of the data message and (ii) a second data tuple to use to effectuate a forwarding decision to forward the data message;
wherein the first data tuples of the identified plurality of records retrieved from the RAM are compared in parallel with the header value set of the data message to determine whether any of the first data tuples matches the header value set, and when multiple first data tuples match the data message’s header value set, the second data tuple of the matching record with a highest priority is used to effectuate a forwarding operation for the data message. (claim 36)













The network switch of claim 36, wherein the first data tuples are compared with the header value set by performing longest prefix match (LPM) operations. (claim 37)

The network switch of claim 36, wherein (i) the first data tuple is an Internet Protocol (IP) address, and (ii) each record comprises an IP network prefix that begins with a same set of bits. (claim 38)

receiving a search request to identify, from a plurality of entries, a matching entry for a data tuple associated with a data message received by the network switch for forwarding;
performing a lookup into a key table stored in the TCAM to retrieve a particular index that identifies a plurality of records stored in the RAM, each record storing a data tuple to compare with the data tuple associated with the data message, wherein each entry in the key table comprises (i) a key and (ii) an index value to output when a data message’s data tuple matches the entry’s key; 
using the index value to identify the plurality of records from the RAM, to retrieve the data tuples stored in the identified records, and to compare the retrieved data tuples in parallel with the data message’s data tuple to determine whether one or more of such 
when multiple data tuples in multiple identified records match the data message’s data tuple, selecting the matching record with a highest priority as the matching record and retrieving another data tuple from the selected matching record to output as a result of the lookup operations. (claim 1)

The network switch of claim 11, wherein the plurality of records comprise records for a longest prefix match (LPM) search. (claim 15)


The method of claim 7, wherein (i) the data tuple is an Internet Protocol (IP) address, (ii) each record in the sub-table comprises an IP network prefix that begins with a same set of bits, and (iii) the key for the sub-table is said set of bits. (claim 22)


receiving a search request to identify, from a plurality of entries, a matching entry for a data tuple associated with a data message received by the network switch for forwarding;
performing a lookup into a key table stored in the TCAM to retrieve a particular index that identifies a plurality of records stored in the RAM, each record storing a data tuple to compare with the data tuple associated with the data message, wherein each entry in the key table comprises (i) a key and (ii) an index value to output when a data message’s data tuple matches the entry’s key; 
using the index value to identify the plurality of records from the RAM, to retrieve the data tuples stored in the identified records, and to compare the retrieved data tuples in 
when multiple data tuples in multiple identified records match the data message’s data tuple, selecting the matching record with a highest priority as the matching record and retrieving another data tuple from the selected matching record to output as a result of the lookup operations. (claim 1)

The method of claim 1, wherein each entry in the key table further comprises an associated mask identifying a set of wildcard fields in the key. (claim 5)


The method of claim 2, wherein each record in a sub-table comprises a key, a mask identifying a set of wildcard fields in the key, and an action for performing when the record is identified as the matching record, the action 

A method of performing a ternary lookup for a network switch comprising ternary content addressable memory (TCAM) and random access memory (RAM), the method comprising:
receiving a search request to identify, from a plurality of entries, a matching entry for a data tuple associated with a data message received by the network switch for forwarding;
performing a lookup into a key table stored in the TCAM to retrieve a particular index that identifies a plurality of records stored in the RAM, each record storing a data tuple to compare with the data tuple associated with the data message, wherein each entry in the key table comprises (i) a key and (ii) an index value to output when a data message’s data tuple matches the entry’s key; 

when multiple data tuples in multiple identified records match the data message’s data tuple, selecting the matching record with a highest priority as the matching record and retrieving another data tuple from the selected matching record to output as a result of the lookup operations. (claim 1)

The method of claim 20, wherein the forwarding rule is a firewall rule and the forwarding operation is one of a permit operation and a drop operation. (claim 21)




The network switch of claim 11, wherein the plurality of records comprise records for a set of access control lists (ACLs) utilized by a firewall. (claim 17)

A method of performing a ternary lookup for a network switch comprising ternary content addressable memory (TCAM) and random access memory (RAM), the method comprising:
receiving a search request to identify, from a plurality of entries, a matching entry for a data tuple associated with a data message received by the network switch for forwarding;
performing a lookup into a key table stored in the TCAM to retrieve a particular index that identifies a plurality of records 
using the index value to identify the plurality of records from the RAM, to retrieve the data tuples stored in the identified records, and to compare the retrieved data tuples in parallel with the data message’s data tuple to determine whether one or more of such records stores a data tuple that matches the data message’s data tuple; 
when multiple data tuples in multiple identified records match the data message’s data tuple, selecting the matching record with a highest priority as the matching record and retrieving another data tuple from the selected matching record to output as a result of the lookup operations. (claim 1)




The method of claim 2, wherein each record in a sub-table comprises a key, a mask identifying a set of wildcard fields in the key, and an action for performing when the record is identified as the matching record, the action serving as the other data tuple retrieved from the selected matching record. (claim 6)

A network switch for performing a ternary lookup, the network switch comprising:
a random access memory (RAM) configured to store a plurality of records entries; and 
a ternary content addressable memory (TCAM) configured to store a key table, wherein each entry in the key table (i) 
wherein upon receiving a search request to identify, from the plurality of entries records stored in the RAM, a matching entry record for a data tuple associated with a data message received by the network switch for forwarding, the TCAM performs a lookup into the key table to retrieve an index that identifies a plurality of records stored in the RAM, each record storing a data tuple to compare with the data tuple associated with the data message, and
the RAM uses the index value to identify the plurality of records from the RAM, to retrieve the data tuples stores in the identified records, for comparing the retrieved data tuples in parallel with the data message’s data tuple to determine whether one or more of such records stores a data tuple that matches the data message’s data tuple, wherein when multiple data tuples in 

The network switch of claim 11, wherein the plurality of records comprise records for a longest prefix match (LPM) search. (claim 15)


The method of claim 7, wherein (i) the data tuple is an Internet Protocol (IP) address, (ii) each record in the sub-table comprises an IP network prefix that begins with a same set of bits, and (iii) the key for the sub-table is said set of bits. (claim 22)



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 USC § 103 rejection of claims 19 – 39.

(3) Response to Argument
The Appeal Brief filed 06 July 2021 is sufficient to overcome the 35 USC § 103 rejection of claims 19 – 39 based upon Applicant's arguments.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
Conferees:
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                        

/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an